DETAILED ACTION
This action is a response to amendment filed on 6/28/22 in which claims 1-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8-15, 17-19, 21, 22, 24-31 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lachwani et al. Patent No.: 9,274,935, herein Lachwani.

	As to claim 1, Lachwani teaches a method of evaluating wireless device and/or wireless network performance and/or user experience, on a wireless electronic device, the method comprising:
	 providing wireless device software on the wireless electronic device, the wireless device software being embedded in an application or memory of the wireless electronic device (Lachwani Fig. 6 (102) FIG. 6 depicts a user interface 600 of testing options and results which may be presented to the user 102. The interface 600 may comprise a web interface suitable for viewing within a web browser running on the client device 104 of the user 102); 
	having the wireless device software initiate a test that examines network traffic to measure a performance metric associated with an application, a network and/or the wireless electronic device and/or user experience, wherein the initiated test is tailored to assess a specific application or media type according to the test being performed (Lachwani Fig. 6 deploy to test and Application under test: ExampleApp (assess specific application) column 1 lines 26-30 The generation of the test package, sending the test package, or both, may be initiated by a user activating a control, automated process, or combination thereof column 5 lines 40-55 (37) A traffic modification module 130 is configured to modify communications between the host devices 126 and one or more external devices 132. The modification may be used to introduce into the testing environment of the application 108 conditions associated with different network conditions such as a particular carrier network, low signal strength, and so forth (measuring performance associated with an application tailored to a specific applicaiton); 
	the wireless device software interacting with at least one test server to perform the test,  wherein data corresponding to the media type is sent to, or received from, the at least one test server (Lachwani Fig 5 send test package to test server); and 
	the wireless device software receiving or determining test data associated with the test, the test data being indicative of at least one quality, experience, or performance metric associated with the specific application, media type or network used during the test (Lachwani Fig. 5 present test results and column 17 lines 65 – column 18 lines 1-2 (135) Block 816 generates one or more test results 142 based at least in part on the information associated with the execution. For example, the test results 142 may use the device performance/debug data 322(2) to determine a number of frames per second (“FPS”) at which the display was updated during execution of the application 108 (performance metric))

	As to claim 17, Lachwani teaches a system comprising a processor and memory, the memory comprising wireless device software executing computer executable instructions for evaluating wireless device and/or wireless network performance and/or user experience, on a wireless electronic device, comprising instructions for (Lachwani Fig. 4 memory and processor): 
	providing wireless device software on the wireless electronic device, the wireless device software being embedded in an application or memory of the wireless electronic device (Lachwani Fig. 6 (102) FIG. 6 depicts a user interface 600 of testing options and results which may be presented to the user 102. The interface 600 may comprise a web interface suitable for viewing within a web browser running on the client device 104 of the user 102)
	 having the wireless device software initiate a test that examines network traffic to measure a performance metric associated with an application, a network and/or the wireless electronic device and/or user experience, wherein initiated test is tailored to assess a specific application or media type according to the test being performed (Lachwani Fig. 6 deploy to test and application under test (assess specific) column 1 lines 26-30 The generation of the test package, sending the test package, or both, may be initiated by a user activating a control, automated process, or combination thereof column 5 lines 40-55 (37) A traffic modification module 130 is configured to modify communications between the host devices 126 and one or more external devices 132. The modification may be used to introduce into the testing environment of the application 108 conditions associated with different network conditions such as a particular carrier network, low signal strength, and so forth (measuring performance associated with an application tailored to a specific applicaiton);
	the wireless device software interacting with at least one test server to perform the test, wherein data corresponding to the media type is sent to, or received from, the at least one test server (Lachwani Fig 5 send test package to test server);  and 
	the wireless device software receiving or determining test data associated with the test, the test data being indicative of at least one quality, experience, or performance metric associated with the specific application, media type or network used during the test (Lachwani Fig. 5 present test results and column 17 lines 65 – column 18 lines 1-2 (135) Block 816 generates one or more test results 142 based at least in part on the information associated with the execution. For example, the test results 142 may use the device performance/debug data 322(2) to determine a number of frames per second (“FPS”) at which the display was updated during execution of the application 108 (performance metric))
  

	As to claim 33, Lachwani teaches a non-transitory computer readable medium comprising computer executable instructions for evaluating wireless device and/or wireless network performance and/or user experience, on a wireless electronic device, comprising instructions for (Lachwani Fig. 4 memory and processor): 
	providing wireless device software on the wireless electronic device, the wireless device software being embedded in an application or memory of the wireless electronic device (Lachwani Fig. 6 (102) FIG. 6 depicts a user interface 600 of testing options and results which may be presented to the user 102. The interface 600 may comprise a web interface suitable for viewing within a web browser running on the client device 104 of the user 102)  
	having the wireless device software initiate a test that examines network traffic to measure a performance metric associated with an application, a network and/or the wireless electronic device and/or user experience, wherein the initiated test is tailored to assess a specific application or media type according to the test being performed (Lachwani Fig. 6 deploy to test and application under test (assess specific)  column 1 lines 26-30 The generation of the test package, sending the test package, or both, may be initiated by a user activating a control, automated process, or combination thereof column 5 lines 40-55 (37) A traffic modification module 130 is configured to modify communications between the host devices 126 and one or more external devices 132. The modification may be used to introduce into the testing environment of the application 108 conditions associated with different network conditions such as a particular carrier network, low signal strength, and so forth (measuring performance associated with an application tailored to a specific applicaiton);  
	the wireless device software interacting with at least one test server to perform the test, wherein data corresponding to the media type is sent to, or received from, the at least one test server (Lachwani Fig 5 send test package to test server);  and 
	the wireless device software receiving or determining test data associated with the test, the test 
data being indicative of at least one quality, experience, or performance metric associated with the specific application, media type or network used during the test (Lachwani Fig. 5 present test results and column 17 lines 65 – column 18 lines 1-2 (135) Block 816 generates one or more test results 142 based at least in part on the information associated with the execution. For example, the test results 142 may use the device performance/debug data 322(2) to determine a number of frames per second (“FPS”) at which the display was updated during execution of the application 108 (performance metric))


	As to claim 2, Lachwani teaches the method of claim 1, wherein the test comprises executing the specific application or using data corresponding to the media type (Lachwani Fig. 5 (528) execute apps and test(s))

	As to claim 3, Lachwani teaches the method of claim 1, wherein the at least one test server comprises a server hosted by the specific application or a server for delivery of the specific application (Lachwani column 1 lines 23-25 Fig 3, depicts a diagram of the test server configured to test the application (delivery of the specific application))


	As to claim 5, Lachwani teaches the method of claim 1, wherein the test comprises a video upload or a video download (Lachwani column 15 lines 6-13 (108) A test results section 610 provides information based at least in part on the test results 142 as received from the test server 116. The information may include screenshot data 322(1), device performance/debut data 322(2), and so forth. For example, the user 102 may watch a stream of video taken during a portion of the testing of the application on the one or more host devices 126 to observe behavior during testing)  



	As to claim 6, Lachwani teaches the method of claim 5, wherein the test comprises video streaming from or to a server hosted by an application associated with a video streaming service (Lachwani column 15 lines 6-13 (108) A test results section 610 provides information based at least in part on the test results 142 as received from the test server 116. The information may include screenshot data 322(1), device performance/debut data 322(2), and so forth. For example, the user 102 may watch a stream of video taken during a portion of the testing of the application on the one or more host devices 126 to observe behavior during testing)  
  
 
	As to claim 8, Lachwani teaches the method of claim 1, wherein the test comprises detecting and recording a request from a user of the wireless electronic device for use or consumption of the specific application or media type (Lachwani Fig. 6 (604) deploy to test, (602) application under test)

	As to claim 9, Lachwani teaches the method of claim 1, wherein the test comprises collecting user interactions (Lachwani Fig. 5 (504) send changes to build (user interactions))

	As to claim 10, Lachwani teaches the method of claim 1, wherein the test comprises collecting device metrics (Lachwani column 10 lines 13-30 In one implementation, the benchmarking module may be configured to calculate load time metrics for applications 108, web sites, or both. Rendering time on the different host devices 126, or on different applications 108 such as Internet browsers on the host devices 126, may also be measured)

	As to claim 11, Lachwani teaches the method of claim 1, further comprising applying media asset analytics to provide an understanding of the media asset, user experience, and the device used to consume the media asset (Lachwani column 10 lines 13-30  In one implementation, the benchmarking module may be configured to calculate load time metrics for applications 108, web sites, or both. The host devices 126 may be configured with different Internet browsers, layout rendering engines, JavaScript engines, and so forth. The benchmarking module may be configured to measure load time on the host device 126 of pages associated with a particular web site. For example, the load time of a root page of a web site designed for mobile users may be tested. The load time may also be recursively measured for child pages of the web site. Rendering time on the different host devices 126, or on different applications 108 such as Internet browsers on the host devices 126, may also be measured. As with the other modules, the functions of the benchmarking module may be automated, accessed using the test server API module 120, or both)
 

	As to claim 12, Lachwani teaches the method of claim 1, further comprising applying analytics to provide an understanding of the specific application, user experience, and the device used to consume the specific application (Lachwani column 10 lines 13-30  In one implementation, the benchmarking module may be configured to calculate load time metrics for applications 108, web sites, or both. The host devices 126 may be configured with different Internet browsers, layout rendering engines, JavaScript engines, and so forth. The benchmarking module may be configured to measure load time on the host device 126 of pages associated with a particular web site. For example, the load time of a root page of a web site designed for mobile users may be tested. The load time may also be recursively measured for child pages of the web site. Rendering time on the different host devices 126, or on different applications 108 such as Internet browsers on the host devices 126, may also be measured. As with the other modules, the functions of the benchmarking module may be automated, accessed using the test server API module 120, or both)
 
	As to claim 13, Lachwani teaches the method of claim 1, further comprising accessing a media assessment or consumption software library in measuring the at least one quality or performance metric (Lachwani column 10 lines 13-30  In one implementation, the benchmarking module may be configured to calculate load time metrics for applications 108, web sites, or both. The host devices 126 may be configured with different Internet browsers, layout rendering engines, JavaScript engines, and so forth. The benchmarking module may be configured to measure load time on the host device 126 of pages associated with a particular web site) 


	As to claim 14, Lachwani teaches the method of claim 1, further comprising communicating with a configuration server to determine a scheduled time or frequency of performing the test (Lachwani column 14 lines 44-49 (106) The current test parameter section 606 may also provide information such as what tests are to be run, time frame to provide results, how to apply those tests, and so forth. For example, as shown here the testing level is set to “aggressive” in which all available tests will be scheduled to run against the application 108)

	As to claim 15, Lachwani teaches the method of claim 1, further comprising enabling the user of the wireless electronic device to opt in to initiate the test (Lachwani column 14 lines 49-53 The user may specify a time requested to deliver, such as “as soon as possible,” “reduced cost,” and so forth. For example, the “as soon as possible” may prioritize and conduct tests for the application 108 ahead of other applications which have selected the “reduced cost” option)
	As to claim 18, Lachwani teaches the system of claim 17, wherein the test comprises using the specific application or data corresponding to the media type for user consumption (Lachwani Fig. 5 (528) execute apps and test(s))
	As to claim 19, Lachwani teaches the system of claim 17, wherein the at least one test server comprises a server hosted by the specific application (Lachwani column 1 lines 23-25 Fig 3, depicts a diagram of the test server configured to test the application (delivery of the specific application))
	As to claim 21, Lachwani teaches the system of claim 17, wherein the test comprises a video upload or a video download (Lachwani column 15 lines 6-13 (108) A test results section 610 provides information based at least in part on the test results 142 as received from the test server 116. The information may include screenshot data 322(1), device performance/debut data 322(2), and so forth. For example, the user 102 may watch a stream of video taken during a portion of the testing of the application on the one or more host devices 126 to observe behavior during testing)  

	As to claim 22, Lachwani teaches the system of claim 21, wherein the test comprises video streaming from or to a server hosted by an application associated with a video streaming service (Lachwani column 15 lines 6-13 (108) A test results section 610 provides information based at least in part on the test results 142 as received from the test server 116. The information may include screenshot data 322(1), device performance/debut data 322(2), and so forth. For example, the user 102 may watch a stream of video taken during a portion of the testing of the application on the one or more host devices 126 to observe behavior during testing)  

	As to claim 24, Lachwani teaches the system system of claim 17, wherein the test comprises detecting and recording a request from a user of the wireless electronic device for use or consumption of the specific application or media type (Lachwani Fig. 6 (604) deploy to test, (602) application under test)

	As to claim 25, Lachwani teaches the system of claim 17, wherein the test comprises collecting user interactions (Lachwani Fig. 5 (504) send changes to build (user interactions))
  

	As to claim 26, Lachwani teaches the system of claim 17, wherein the test comprises collecting device metrics (Lachwani column 10 lines 13-30 In one implementation, the benchmarking module may be configured to calculate load time metrics for applications 108, web sites, or both. Rendering time on the different host devices 126, or on different applications 108 such as Internet browsers on the host devices 126, may also be measured)
  

	As to claim 27, Lachwani teaches the system of claim 17, further comprising applying media asset analytics to provide an understanding of the media asset, user experience, and the device used to consume the media asset (Lachwani column 10 lines 13-30  In one implementation, the benchmarking module may be configured to calculate load time metrics for applications 108, web sites, or both. The host devices 126 may be configured with different Internet browsers, layout rendering engines, JavaScript engines, and so forth. The benchmarking module may be configured to measure load time on the host device 126 of pages associated with a particular web site. For example, the load time of a root page of a web site designed for mobile users may be tested. The load time may also be recursively measured for child pages of the web site. Rendering time on the different host devices 126, or on different applications 108 such as Internet browsers on the host devices 126, may also be measured. As with the other modules, the functions of the benchmarking module may be automated, accessed using the test server API module 120, or both)
  

	As to claim 28, Lachwani teaches the system of claim 17, further configured to apply analytics to provide an understanding of the specific application, user experience, and the device used to consume the specific application (Lachwani column 10 lines 13-30  In one implementation, the benchmarking module may be configured to calculate load time metrics for applications 108, web sites, or both. The host devices 126 may be configured with different Internet browsers, layout rendering engines, JavaScript engines, and so forth. The benchmarking module may be configured to measure load time on the host device 126 of pages associated with a particular web site. For example, the load time of a root page of a web site designed for mobile users may be tested. The load time may also be recursively measured for child pages of the web site. Rendering time on the different host devices 126, or on different applications 108 such as Internet browsers on the host devices 126, may also be measured. As with the other modules, the functions of the benchmarking module may be automated, accessed using the test server API module 120, or both)
 

	As to claim 29, Lachwani teaches the system of claim 17, further comprising accessing a media assessment or consumption software library in measuring the at least one quality or performance metric (Lachwani column 10 lines 13-30  In one implementation, the benchmarking module may be configured to calculate load time metrics for applications 108, web sites, or both. The host devices 126 may be configured with different Internet browsers, layout rendering engines, JavaScript engines, and so forth. The benchmarking module may be configured to measure load time on the host device 126 of pages associated with a particular web site) 


	As to claim 30, Lachwani teaches the system of claim 17, further comprising communicating with a configuration server to determine a scheduled time or frequency of performing the test (Lachwani column 14 lines 44-49 (106) The current test parameter section 606 may also provide information such as what tests are to be run, time frame to provide results, how to apply those tests, and so forth. For example, as shown here the testing level is set to “aggressive” in which all available tests will be scheduled to run against the application 108)
 

	As to claim 31, Lachwani teaches the system of claim 17, further configured to enable the user of the wireless electronic device to opt in to initiate the test (Lachwani column 14 lines 49-53 The user may specify a time requested to deliver, such as “as soon as possible,” “reduced cost,” and so forth. For example, the “as soon as possible” may prioritize and conduct tests for the application 108 ahead of other applications which have selected the “reduced cost” option)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 16, 20, 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachwani and Kumar et al. (Pub. No.: 2011/0279228), herein Kumar.

	As to claim 4, Lachwani teaches the method of claim 3,

	Lachwani does not teach 
	wherein the specific application comprises an online gaming application, a social media application, a media streaming service, or a voice over Internet Protocol service.  

	However Kumar does teach
wherein the specific application comprises an online gaming application, a social media application, a media streaming service, or a voice over Internet Protocol service (Kumar [0021] monitor students and their behaviors via video streaming)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Lachwani with Kumar, because Kumar teaches us [0020] The disclosed system and method further (1) addresses privacy concerns arising from remote test administration and monitoring; (2) provides for efficient network bandwidth utilization; and (3) manages computational resource of both the examinee and monitor's systems.

	As to claim 7, the combination of Lachwani and Kumar teach the method of claim 1, wherein the at least one test server comprises a server operated by a wireless network operator or mobile virtual network operator (Kumar [0055] the examiner begins a testing session via a virtual machine or interface as indicated at block 702. Upon initiation of the virtual machine, the testing station 100 connects to one or more server nodes 204)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lachwani with Kumar for the same reasons stated in claim 4.

	As to claim 16, the combination of Lachwani and Kumar teach the method of claim 1, wherein the wireless device software is responsive to one or more privacy settings that are accepted by the user (Kumar [0055] The testing station 100, as indicated by block 704, utilizes one or more of the input devices 106 to capture biometric information (privacy settings) from the examinee as they initiate the testing session. The server node, at block 706, communicates the previously provided biometric information and/or a set of biometric feature vectors to the testing station 100)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lachwani with Kumar for the same reasons stated in claim 4.

	As to claim 20, the combination of Lachwani and Kumar teach the system of claim 19, wherein the specific application comprises an online gaming application, a social media application, a media streaming service, or a voice over internet protocol service (Kumar [0021] monitor students and their behaviors via video streaming)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lachwani with Kumar for the same reasons stated in claim 4.
  
	

	As to claim 23, the combination of Lachwani and Kumar teach the system of claim 17, wherein the at least one test server comprises a server operated by a wireless network operator or mobile virtual network operator (Kumar [0055] the examiner begins a testing session via a virtual machine or interface as indicated at block 702. Upon initiation of the virtual machine, the testing station 100 connects to one or more server nodes 204)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lachwani with Kumar for the same reasons stated in claim 4.
 

	As to claim 32, the combination of Lachwani and Kumar teach the system of claim 17, wherein the wireless device software is responsive to one or more privacy settings that are accepted by the user (Kumar [0055] The testing station 100, as indicated by block 704, utilizes one or more of the input devices 106 to capture biometric information (privacy settings) from the examinee as they initiate the testing session. The server node, at block 706, communicates the previously provided biometric information and/or a set of biometric feature vectors to the testing station 100)


	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lachwani with Kumar for the same reasons stated in claim 4.

Response to Arguments

Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. With respect to claim 1, the applicant argues that the network conditions are not simulated and are not controlled or altered in the performance test, however claim 1 does not mention simulating or altering network conditions in the performance test, the examiner is using the broadest reaosonable interpretation which can be real or simulated traffic which control, do not control, alter or do not alter the performance test. Below is a copy of claim 1 which does not mention any type of simulation or conditions that alter the performance of test.

	1. (Currently amended) A method of evaluating wireless device and/or wireless network performance and/or user experience, on a wireless electronic device, the method comprising: providing wireless device software on the wireless electronic device, the wireless device software being embedded in an application or memory of the wireless electronic device; having the wireless device software initiate a test that examines network traffic to measure a performance metric associated with an application, a network and/or the wireless electronic device and/or user experience, wherein the initiated test is tailored to assess a specific application or media type according to the test being performed; the wireless device software interacting with at least one test server to perform the test, wherein data corresponding to the media type is sent to, or received from, the at least one test server; and the wireless device software receiving or determining test data associated with the test, the test data being indicative of at least one quality, experience, or performance metric associated with the specific application, media type or network used during the test.

In addition with respect to the amendment and the “initiated test is tailored to assess a specific application or media type according to the test being performed” the current reference on Fig 6 shows that a test displayed on the mobile test which assess a specific application, namely the application under test (602) which specifies the application that is being tested. For these reasons the examiner maintains the rejection with Lachwani.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467